Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 1 of 9 Page ID #:16991



          Joseph R. Re (SBN 134,479)
      1   joe.re@knobbe.com
          Steven J. Nataupsky (SBN 155913)
      2   steven.nataupsky@knobbe.com
          Lynda J. Zadra-Symes (SBN 156511)
      3   lynda.zadrasymes@knobbe.com
          Marko R. Zoretic (SBN 233,952)
      4   marko.zoretic@knobbe.com
          Jason A. Champion (CA SBN 259207)
      5   jason.champion@knobbe.com
          KNOBBE, MARTENS, OLSON & BEAR, LLP
      6   2040 Main Street, Fourteenth Floor
          Irvine, CA 92614
      7   Phone: (949) 760-0404
          Facsimile: (949) 760-9502
      8
          Brian C. Horne (SBN 205621)
      9   brian.horne@knobbe.com
          KNOBBE, MARTENS, OLSON & BEAR, LLP
    10    1925 Century Park East, Suite 600
          Los Angeles, CA 90067
    11    Telephone: (310) 551-3450
          Facsimile: (310) 601-1263
    12
          Attorneys for Plaintiff
    13    MONSTER ENERGY COMPANY
    14
    15
    16
                        IN THE UNITED STATES DISTRICT COURT
    17
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    18
    19                                       )   Case No. 5:17-CV-00548-CBM-RAO
          MONSTER ENERGY COMPANY,            )
    20    a Delaware corporation,            )   MONSTER ENERGY
                     Plaintiff,              )   COMPANY’S PROPOSED
    21                                       )
                                             )   REVISED JURY INSTRUCTION
    22         v.                            )   NO. 8 DISPUTED BY ISN PER
                                             )   COURT ORDER OF OCT. 18, 2018
    23    INTEGRATED SUPPLY                  )   (DOC. 392)
          NETWORK, LLC, a Florida limited    )
    24    liability company,                 )   Hon. Consuelo B. Marshall
                     Defendant.              )
    25                                       )
    26
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 2 of 9 Page ID #:16992




      1
                Pursuant to the Court’s October 18, 2018 Order (Dkt. No. 392), Plaintiff
      2
          Monster Energy Company (“Monster”) hereby submits and proposes that the
      3
          Court use the attached revised Jury Instruction No. 8, which Defendant
      4
          Integrated Supply Network, LLC disputes.
      5
                The attached jury instruction is a revised version of Monster’s Jury
      6
          Instruction No. 8, filed by Monster on October 10, 2018 (Dkt. No. 384 at 11–
      7
          13). Monster’s originally proposed Jury Instruction No. 8 identified Monster’s
      8
          incontestable trademark registrations by exhibit number. Dkt. No. 384 at 12. In
      9
          response to the Court’s Order (Dkt. No. 392), Monster has revised the
    10
          instruction to further identify Monster’s incontestable trademark registrations by
    11
          registration number and registration date. See chart at 2–3. The portion of this
    12
          proposed instruction listing the incontestable trademarks is based closely upon
    13
          the Model Instruction appearing in Comment C to Ninth Circuit Model Jury
    14
          Instruction No. 15.8.
    15
                Monster disputes ISN’s proposed jury instruction regarding Monster’s
    16
          incontestable trademark registrations because it deviates from the Ninth Circuit
    17
          Model Jury Instruction. In addition, ISN’s proposed instruction states that ISN
    18
          will be challenging the validity of Monster’s registrations under the doctrines of
    19
          laches and abandonment. However, this Court has already ruled that the jury
    20
          will not decide laches (Dkt. No. 347-1 (Aug. 21, 2018 Transcript) at 34:20–21
    21
          and 27:24–25), which is not an invalidity defense in any event. And ISN has
    22
          never, until now, raised an abandonment challenge to any of Monster’s
    23
          registered trademarks.   That defense has always been limited to Monster’s
    24
          common law Monster™ trademark. Furthermore, ISN’s proposed instruction
    25
          improperly states that ISN has presented evidence supporting its laches and
    26
          abandonment defenses. It would be premature and inappropriate to predict at
    27
          this stage what evidence ISN will present.
    28
                                                 -i-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 3 of 9 Page ID #:16993




      1         In addition, ISN’s proposed instruction lists Monster’s trademarks in an
      2   impractical way. In particular, ISN would have this Court read to the jury the
      3   goods and services associated with each of Monster’s twenty asserted
      4   registrations. This would be unduly cumbersome for the Court and unduly time
      5   consuming for everyone. Further, the Ninth Circuit Model Jury Instruction does
      6   not call for the recitation of the goods and services of each registered trademark.
      7   ISN would also have the Court read to the jury the name of each trademark. But
      8   many of the trademarks include a symbol which cannot be read to the jury.
      9   Monster’s proposed instruction is preferable because it simply identifies each
    10    trademark by exhibit number and registration number.
    11          Finally, Monster notes that its own Proposed Jury Instruction No. 8
    12    includes an ellipsis and bracketed text as a placeholder for a description of
    13    ISN’s invalidity challenge to Monster’s contestable registrations.            This
    14    placeholder is included because Monster, even at this late stage, still does not
    15    know what invalidity defense ISN is asserting.          In its Memorandum of
    16    Contentions, ISN identified only a single registered trademark whose validity it
    17    will be challenging – Monster Energy®.        Dkt. No. 268 at 33:13-24. See also
    18    Dkt. No. 322 at 27:4-12 (Pretrial Conference Order). And ISN identified the
    19    only ground for invalidity of this mark as the alleged descriptiveness of the
    20    mark. Dkt. No. 268 at 33:13-24. The only contestable registration for Monster
    21    Energy® is U.S. Trademark Reg. No. 4,721,433.            This registration is for
    22    “promoting goods and services in the sports, motorsports, electronic sports, and
    23    music industries … [and] promoting sports and music events and competitions
    24    for others.” Dkt. No. 1, Ex. A1. However, ISN has never asserted that the
    25    Monster Energy trademark is somehow descriptive of those services. Such a
    26    contention would be facially absurd. For this reason, Monster has had no choice
    27    but to include in its proposed instruction a placeholder for a description of ISN’s
    28    validity challenge.
                                                 -ii-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 4 of 9 Page ID #:16994




      1
      2                              Respectfully submitted,
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
      3
      4
      5   Dated: October 24, 2018    By: /s/ Joseph R. Re
      6                                 Steven J. Nataupsky
                                        Lynda J. Zadra-Symes
      7                                 Brian C. Horne
      8                                 Marko R. Zoretic
                                        Jason A. Champion
      9
    10                               Attorneys for Plaintiff,
                                     MONSTER ENERGY COMPANY
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -iii-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 5 of 9 Page ID #:16995




      1                     INDEX OF JURY INSTRUCTIONS
      2
          No.   Title                          Source                        Page
      3    8    Infringement—Elements—         Ninth Circuit Manual of         1
      4         Presumed Validity and          Model Civil Jury Instructions
                Ownership—Registered           – No. 15.8
      5         Trademark
      6
      7
      8
      9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -iv-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 6 of 9 Page ID #:16996




      1                            JURY INSTRUCTION NO. 8
      2       (INFRINGEMENT—ELEMENTS—PRESUMED VALIDITY AND
      3                  OWNERSHIP—REGISTERED TRADEMARK)
      4
      5          I gave you instruction number 6 that requires Monster Energy to prove by
      6   a preponderance of the evidence that its trademarks are valid and protectable
      7   and that Monster Energy owns the trademarks. A valid trademark is a word,
      8   name, symbol, device, or any combination of these, that indicates the source of
      9   goods or services and distinguishes those goods or services from the goods or
    10    services of others. A trademark becomes protectable after it is used in
    11    commerce.
    12
    13           One way for Monster Energy to prove trademark validity is to show that
    14    the trademark is registered. An owner of a trademark may obtain a certificate of
    15    registration issued by the United States Patent and Trademark Office and may
    16    submit that certificate as evidence of the validity and protectability of the
    17    trademark and of the certificate holder’s ownership of the trademark covered by
    18    that certificate.
    19
    20           Exhibits 1000A through 1013A, 1023A, 1034A through 1037A, and
    21    1043A are certificates of registration from the United States Patent and
    22    Trademark Office. They were submitted by Monster Energy as proof of the
    23    validity of the trademarks and that Monster Energy owns the trademarks.
    24
    25           The facts recited in these certificates are that Monster Energy owns valid
    26    trademark rights in each of the trademarks listed in the registrations. ISN alleges
    27    that one certificate, namely Exhibit 1000A for “MONSTER ENERGY,” cannot
    28    be considered proof of validity of the trademark because the trademark is
                                                  -1-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 7 of 9 Page ID #:16997




      1   descriptive of . . . [ISN has never argued that the trademark describes the
      2   services set forth in this certificate as explained in Monster’s Trial Brief on
      3   pages 8-9].
      4
      5         Unless ISN proves by a preponderance of the evidence that the
      6   MONSTER ENERGY trademark describes the goods in the certificate of
      7   registration, you must consider that trademark to be conclusively proved as
      8   valid and owned by Monster Energy. However, if ISN shows that the
      9   MONSTER ENERGY trademark describes [the goods in the certificate of
    10    registration by a preponderance of the evidence (see above)], then the facts
    11    stated in Exhibit 1000A as to Monster’s ownership and validity of the
    12    MONSTER ENERGY trademark are no longer conclusively presumed to be
    13    correct. You should then consider whether all of the evidence admitted in this
    14    case, in addition to this certificate of registration, shows by a preponderance of
    15    the evidence that the trademark is valid and owned by Monster Energy, as I
    16    explain in Instruction 6.
    17
    18          In this case, there is no dispute that the following Exhibits are
    19    registrations that are “incontestable” under the trademark laws:
    20               Exhibit No.       Registration No.      Registration Date
    21                  1001A             3,044,315            Jan. 17, 2006
    22                  1002A             3,057,061            Feb. 7, 2006
    23                  1003A             3,908,601            Jan. 18, 2011
    24                  1004A             3,914,828            Feb. 1, 2011
    25                  1006A             3,908,600            Jan. 18, 2011
    26                  1009A             3,740,050            Jan. 19, 2010
    27                  1010A             3,044,314            Jan. 17, 2006
    28
                                                 -2-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 8 of 9 Page ID #:16998




      1                1011A              3,134,842           Aug. 29, 2006
      2                1012A              4,036,680            Oct. 11, 2011
      3                1013A              4,036,681            Oct. 11, 2011
      4                1034A              3,134,841           Aug. 29, 2006
      5                1037A              2,769,364           Sep. 30, 2003
      6
      7         This means that Monster Energy’s registrations of these trademarks are
      8   conclusive evidence of Monster Energy’s ownership of these trademarks and
      9   that the trademarks are valid and protectable. I instruct you that for purposes of
    10    Instruction 6, you must find that Monster Energy owns these trademarks and
    11    that these trademarks are valid and protectable.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -3-
Case 5:17-cv-00548-CBM-RAO Document 403 Filed 10/24/18 Page 9 of 9 Page ID #:16999




      1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No.
      2   15.8.
      3
      4
      5
      6
      7
      8
      9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28    29281972


                                            -4-
